DETAILED ACTION
Election/Restrictions
1.	Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claims 23-32, drawn to a method for preparing a Tile vector comprising a selectable marker and a coding polynucleotide sequence immediately preceded and followed by a type IIs recognition sequence, wherein the preceding and following recognition sequences are recognized by a same type IIs restriction enzyme, but have an opposite orientation, wherein the Tile vector can be cleaved using a type IIs restriction enzyme recognizing the preceding and following recognition sites resulting in the release of the coding polynucleotide sequence having at its respective ends known overhang sequences, the released coding polynucleotide sequence lacking the preceding and following type IIs recognition sequences; the method comprising: a) providing an initial coding polynucleotide and extending the respective ends of the polynucleotide with a first and second terminal sequence wherein each of the terminal sequences comprises: i. a coding extension sequence (3xn), which is added adjacent to the respective ends of and in frame with the open reading frame of the initial coding polynucleotides; ii. a first type IIs recognition sequence adjacent to the coding extension sequence wherein the first recognition sequence is oriented such that a type IIs restriction enzyme recognizing the first recognition site can cleave within the coding extension sequence generating an overhang and wherein the first type IIs recognition sequences of the first and second terminal sequences are recognized by a same type IIs enzyme, but have an opposite orientation; iii. a spacer sequence adjacent to or within the first type IIs recognition sequence; iv. a second type IIs recognition sequence adjacent to the spacer sequence wherein the second recognition sequence is oriented such that a type IIs restriction enzyme recognizing the second recognition sequence can cleave the spacer sequence to generate a spacer overhang and wherein the second type IIs recognition sequence is not recognized by a type IIs enzyme recognizing the first type IIs recognition sequence; v. a tail sequence of sufficient length in order to allow binding of a type IIs restriction enzyme to the second recognition sequence; b) providing a receiving vector comprising a first nucleotide sequence comprising a selectable marker positioned between a first and a second type IIs recognition sequence, such that the vector can be cleaved using type IIs recognition enzymes recognizing the first and second type IIs recognition sequences to form: i. a stuffer sequence comprising the first and second type IIs recognition sequences; and ii. a selectable vector fragment comprising the selectable marker but lacking the first and second type IIs recognition sequences and having non-complementary terminal overhangs, wherein one overhang is complementary to the spacer overhang obtained after cleaving the first terminal sequence using a type IIs recognition enzyme recognizing the second type IIs recognition sequence of the first terminal sequence, while the other overhang sequence is complementary to the spacer overhang obtained by cleaving the second terminal sequence using a type IIs restriction enzyme recognizing the second type IIs recognition sequences of the second terminal sequence; and c) incubating a mixture, wherein the mixture comprises: i. an extended initial coding polynucleotide of (a); ii. a receiving vector of (b); iii. type IIs restriction enzymes recognizing the second type IIs recognition sequences of the terminal sequences of the extended initial coding polynucleotide; iv. type IIs restriction enzymes recognizing the first and second type IIs recognition sequence of the receiving vector; and v. a DNA ligase.
Group II, claim 33, drawn to a Tile vector comprising a selectable marker and a coding polynucleotide sequence immediately preceded and followed by a type IIs recognition sequence, wherein the preceding and following type IIs recognition sequences are recognized by a same type IIs restriction enzyme but have an opposite orientation; wherein the Tile vector comprises a coding polynucleotide sequence comprising an initial polynucleotide sequence immediately preceded and followed by two coding extension sequences (3xn), being in frame with the open reading frame of the initial coding sequence.
Group III, claim 34, drawn to a polynucleotide sequence comprising an initial coding polynucleotide sequence and a first and second terminal sequence, wherein each of the first and second terminal sequence comprises: i. a coding extension sequence (3xn), which immediately precedes and follows the initial coding polynucleotide sequence and which is in frame with the open reading frame of the initial coding polynucleotide sequence; ii. a first type IIs recognition sequence adjacent to the coding extension sequence (3xn) wherein the first type IIs recognition sequence is oriented such that a type IIs restriction enzyme recognizing the first recognition site can cleave within the coding extension sequence (3xn) generating an overhang and wherein the first type IIs recognition sequences of the first and second terminal sequences are recognized by a same type IIs enzyme, but have an opposite orientation; iii. a spacer sequence adjacent to or within the first type IIs recognition sequence; iv. a second type IIs recognition sequence adjacent to the spacer sequence wherein the second type IIs recognition sequence is oriented such that a type IIs restriction enzyme recognizing the second type IIs recognition sequence can cleave the spacer sequence to generate a spacer overhang and wherein the second type IIs recognition sequences of the first and second terminal sequences are not recognized by a type IIs enzyme recognizing the first type IIs recognition sequences; v. a tail sequence of sufficient length in order to allow binding of a type IIs restriction enzyme to the second recognition sequence.
2.	The inventions listed as Groups I-III do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Where a group of inventions is claimed in an application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features...those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The technical features shared by Groups I-III are: the use of a coding polynucleotide sequence comprising an initial polynucleotide sequence immediately preceded and followed by two coding extension sequences (3xn), being in frame with the open reading frame of the initial coding sequence; and the use of type IIs recognition sequences that are recognized by a same type IIs restriction enzyme but have an opposite orientation.  However, such shared technical features do not provide a contribution over the prior art in view of the teachings of Lee et al. (Genetic Analysis: Biomolecular Engineering 1996, 13:139-145, cited in the IDS filed 6/25/2020).
Thus, the inventions listed as Groups I-III are not so linked as to form a single general inventive concept and there is a lack of unity of invention because they lack a common technical feature that provides a contribution over the prior art.  Accordingly, unity of invention is considered to be lacking and restriction of the invention in accordance with the rules of unity of invention is considered to be proper.
Therefore, since the claims do not relate to a single general inventive concept under PCT Rule 13.1 and lack the same or corresponding special technical features, the claims lack unity of invention and should be limited to only one invention.
3.	Applicant is advised that the reply to this requirement to be complete must include (i) an election of a invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention.
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected invention.
If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.
Election of Species Requirement
4.	If Group I is elected above, applicant is further required to make the following species election(s):
Elect a single species as to how the PCR is done (please refer to claims 30-31)
For each of the species election(s) above, the multiple species are independent or mutually exclusive.  Accordingly, the species do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, the species lack the same or corresponding special technical features.
Applicant is required, in reply to this action to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added.  An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim.
5.	The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
6.	Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAIJIANG ZHANG whose telephone number is (571)272-5207. The examiner can normally be reached Monday - Friday, 8:30 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Heather Calamita can be reached on 571-272-2876. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KAIJIANG ZHANG/Primary Examiner, Art Unit 1639